Name: Commission Regulation (EC) NoÃ 1383/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) NoÃ 779/98 as regards opening and providing for the administration of certain quotas for imports into the Community of poultrymeat products originating in Turkey
 Type: Regulation
 Subject Matter: international trade;  animal product;  tariff policy;  trade;  Europe
 Date Published: nan

 27.11.2007 EN Official Journal of the European Union L 309/34 COMMISSION REGULATION (EC) No 1383/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 779/98 as regards opening and providing for the administration of certain quotas for imports into the Community of poultrymeat products originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 6(1) thereof, Having regard to Council Regulation (EC) No 779/98 of 7 April 1998 on the import into the Community of agricultural products originating in Turkey, repealing Regulation (EEC) No 4115/86 and amending Regulation (EC) No 3010/95 (2), and in particular Article 1 thereof, Whereas: (1) Commission Regulation (EC) No 1396/98 of 30 June 1998 laying down rules for the application in the poultrymeat sector of Council Regulation (EC) No 779/98 on the import into the Community of agricultural products originating in Turkey, repealing Regulation (EEC) No 4115/86 and amending Regulation (EC) No 3010/95 (3) has been substantially amended several times and requires further amendment. Regulation (EC) No 1396/98 should therefore be repealed and replaced by a new regulation. (2) The tariff quotas should be administered on the basis of import licences. To that end, detailed rules for the submission of applications and the information which must appear in applications and licences should be laid down. (3) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4) and Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (5) should apply, save as otherwise provided for in this Regulation. (4) In order to ensure a regular flow of imports, the quota period running from 1 January to 31 December should be subdivided into several subperiods. In any event, under Regulation (EC) No 1301/2006 licences are valid only up to and including the last day of the tariff quota period. (5) In view of the risk of speculation inherent in the system in the poultrymeat sector, clear conditions should be laid down as regards access for operators to the tariff quota scheme. (6) For appropriate administration of the tariff quotas, the security linked to the import licences should be set at EUR 20 per 100 kilograms. (7) In the interests of the operators, the Commission should determine the quantities that have not been applied for, which will be added to the next quota subperiod in accordance with Article 7(4) of Regulation (EC) No 1301/2006. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. The tariff quota in Annex I is hereby opened for the import of poultrymeat products under the CN codes indicated therein. The tariff quota shall be open on an annual basis for the period from 1 January to 31 December. 2. The quantity of products covered by the quota referred to in paragraph 1, the applicable rate of customs duty, the serial number and the group number shall be as set out in Annex I. Article 2 The provisions of Regulations (EC) Nos 1291/2000 and 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 The quantity fixed for the annual quota period shall be divided among four subperiods, as follows: (a) 25 % from 1 January to 31 March; (b) 25 % from 1 April to 30 June; (c) 25 % from 1 July to 30 September; (d) 25 % from 1 October to 31 December. Article 4 1. For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, applicants for import licences shall, when submitting the first application for a given tariff quota period, provide proof that they imported or exported at least 50 tonnes of products covered by Regulation (EEC) No 2777/75 in each of the two periods referred to in that Article 5. 2. Licence applications may concern several products covered by different CN codes. If they do, all the CN codes and their designations must be entered in boxes 16 and 15 of the licence application and the licence respectively. Licence applications must be for a minimum of 10 tonnes and a maximum of 10 % of the quantity available for the quota concerned in the subperiod in question. 3. The licences shall carry an obligation to import from Turkey. Licence applications and licences themselves shall contain: (a) in box 8, the country of origin and the entry yes marked by a cross; (b) in box 20, one of the entries indicated in Annex II, Part A. Box 24 of the licence shall contain one of the entries indicated in Annex II, Part B. Article 5 1. Licence applications may be submitted only in the first seven days of the month preceding each of the subperiods referred to in Article 3. 2. A security of EUR 20 per 100 kilograms shall be lodged when an application for a licence is submitted. 3. Not later than the fifth day following the end of the period for submission of applications, Member States shall notify the Commission of the total quantities, in kilograms, applied for in respect of each group. 4. Licences shall be issued as of the seventh working day and at the latest by the eleventh working day following the end of the notification period provided for in paragraph 3. 5. If necessary, the Commission shall establish any quantities that have not been applied for, and these shall be added automatically to the quantity for the following quota subperiod. Article 6 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission by the end of the first month of each quota subperiod of the total quantities, in kilograms, for which licences have been issued, as referred to in Article 11(1)(b) of that Regulation. 2. Member States shall notify the Commission, before the end of the fourth month following each annual quota period, of the quantities, in kilograms, under each serial number actually released for free circulation under this Regulation in the period concerned. 3. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, in kilograms, to which unused or partially used import licences relate, first when the application for the last subperiod is sent, and again before the end of the fourth month following each annual period. Article 7 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000, import licences shall be valid for 150 days from the first day of the subperiod for which they are issued. 2. Without prejudice to Article 9(1) of Regulation (EC) No 1291/2000, the rights deriving from the licences may be transferred only to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 and Article 4(1) of this Regulation. Article 8 The imported products shall be released for free circulation on presentation of a proof of origin in accordance with Article 16 of Protocol 3 annexed to Decision No 1/98 of the EC-Turkey Association Council (6). Article 9 Regulation (EC) No 1396/98 is hereby repealed. References to the repealed Regulation shall be construed as references to this Regulation and read in accordance with the correlation table in Annex III. Article 10 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 113, 15.4.1998, p. 1. (3) OJ L 187, 1.7.1998, p. 41. Regulation as last amended by Regulation (EC) No 1961/2006 (OJ L 408, 30.12.2006, p. 1). (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (5) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (6) OJ L 86, 20.3.1998, p. 1. ANNEX I Group number Serial number CN Code Customs duty under tariff quota (EUR/tonne) Annual tariff quota (in tonnes net weight) T1 09.4103 0207 25 10 170 1 000 0207 25 90 186 0207 27 30 134 0207 27 40 93 0207 27 50 339 0207 27 60 127 0207 27 70 230 ANNEX II A. Entries referred to in the second subparagraph of Article 4(3)(b): in Bulgarian : Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1383/2007. in Spanish : Reglamento (CE) no 1383/2007. in Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 1383/2007. in Danish : Forordning (EF) nr. 1383/2007. in German : Verordnung (EG) Nr. 1383/2007. in Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 1383/2007. in Greek : KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1383/2007. in English : Regulation (EC) No 1383/2007. in French : RÃ ¨glement (CE) no 1383/2007. in Italian : Regolamento (CE) n. 1383/2007. in Latvian : Regula (EK) Nr. 1383/2007. in Lithuanian : Reglamentas (EB) Nr. 1383/2007. in Hungarian : 1383/2007/EK rendelet. in Maltese : Ir-Regolament (KE) Nru 1383/2007. in Dutch : Verordening (EG) nr. 1383/2007. in Polish : RozporzÃ dzenie (WE) nr 1383/2007. in Portuguese : Regulamento (CE) n.o 1383/2007. in Romanian : Regulamentul (CE) nr. 1383/2007. in Slovak : Nariadenie (ES) Ã . 1383/2007. in Slovenian : Uredba (ES) Ã ¡t. 1383/2007. in Finnish : Asetus (EY) N:o 1383/2007. in Swedish : FÃ ¶rordning (EG) nr 1383/2007. B. Entries referred to in the third subparagraph of Article 4(3): in Bulgarian : Ã ½Ã °Ã ¼Ã °Ã »Ã Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã ¾Ã ±Ã Ã °Ã Ã ° Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ° Ã Ã °ÃÃ ¸Ã Ã ° Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã ¿ÃÃ µÃ ´Ã ²Ã ¸Ã ´Ã µÃ ½Ã ¾Ã Ã ¾ Ã ² Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1383/2007. in Spanish : reducciÃ ³n del arancel aduanero comÃ ºn prevista en el Reglamento (CE) no 1383/2007. in Czech : snÃ ­Ã ¾enÃ ­ spoleÃ nÃ © celnÃ ­ sazby tak, jak je stanoveno v naÃ Ã ­zenÃ ­ (ES) Ã . 1383/2007. in Danish : toldnedsÃ ¦ttelse som fastsat i forordning (EF) nr. 1383/2007. in German : ErmÃ ¤Ã igung des Zollsatzes nach dem GZT gemÃ ¤Ã  der Verordnung (EG) Nr. 1383/2007. in Estonian : Ã ¼hise tollitariifistiku maksumÃ ¤Ã ¤ra alandamine vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 1383/2007. in Greek : Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã , Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1383/2007. in English : reduction of the common customs tariff pursuant to Regulation (EC) No 1383/2007. in French : rÃ ©duction du tarif douanier commun comme prÃ ©vu au rÃ ¨glement (CE) no 1383/2007. in Italian : riduzione del dazio della tariffa doganale comune a norma del regolamento (CE) n. 1383/2007. in Latvian : RegulÃ  (EK) Nr. 1383/2007 paredzÃ tais vienotÃ  muitas tarifa samazinÃ jums. in Lithuanian : bendrojo muito tarifo muito sumaÃ ¾inimai, nustatyti Reglamente (EB) Nr. 1383/2007. in Hungarian : a kÃ ¶zÃ ¶s vÃ ¡mtarifÃ ¡ban szereplÃ  vÃ ¡mtÃ ©tel csÃ ¶kkentÃ ©se az 1383/2007/EK rendelet szerint. in Maltese : tnaqqis tat-tariffa doganali komuni kif jipprovdi r-Regolament (KE) Nru 1383/2007. in Dutch : Verlaging van het gemeenschappelijke douanetarief overeenkomstig Verordening (EG) nr. 1383/2007. in Polish : CÃ a WTC obniÃ ¼one jak przewidziano w rozporzÃ dzeniu (WE) nr 1383/2007. in Portuguese : reduÃ §Ã £o da Pauta Aduaneira Comum como previsto no Regulamento (CE) n.o 1383/2007. in Romanian : reducerea tarifului vamal comun astfel cum este prevÃ zut de Regulamentul (CE) nr. 1383/2007. in Slovak : ZnÃ ­Ã ¾enie spoloÃ nej colnej sadzby, ako sa ustanovuje v nariadenÃ ­ (ES) Ã . 1383/2007. in Slovenian : zniÃ ¾anje skupne carinske tarife v skladu z Uredbo (ES) Ã ¡t. 1383/2007. in Finnish : Asetuksessa (EY) N:o 1383/2007 sÃ ¤Ã ¤detty yhteisen tullitariffin alennus. in Swedish : nedsÃ ¤ttning av den gemensamma tulltaxan i enlighet med fÃ ¶rordning (EG) nr 1383/2007. ANNEX III Correlation table Regulation (EC) No 1396/98 This Regulation Article 1 Article 1 Article 2 Article 3 Article 3(1)(a) Article 4(1) Article 3(1)(b) Article 4(2) Article 3(1)(c) Article 4(3) Article 3(1)(d) Article 4(3) Article 3(1)(e) Article 4(3) Article 4(1), first subparagraph Article 5(1) Article 4(1), second subparagraph  Article 4(2)  Article 4(3) Article 5(2) Article 4(4), first subparagraph Article 5(3) Article 4(4), second subparagraph  Article 4(5)  Article 4(6) Article 5(4) Article 4(7)  Article 4(8), first subparagraph Article 6(2) Article 4(8), second subparagraph  Article 5, first paragraph Article 7(1) Article 5, second paragraph  Article 6  Article 7 Article 8 Article 8 Article 10 Annex I Annex I Annex II  Annex III  Annex IV 